UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A Amendment No. 1 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class: None Name of each exchange on which registered: None Securities registered under Section 12(g) of the Exchange Act: Common stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark if disclosure of delinquent filers in response to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of June30, 2010 (the last business day of the registrant’s most recently completed second fiscal quarter), the aggregate market value of voting and nonvoting common equity held by non-affiliates of the registrant was $38,928,324. As of that date, 28,414,835 shares of the registrant’s common stock, $0.001 par value per share, were held by non-affiliates. For purposes of this information, the outstanding shares of common stock that were held by directors and executive officers of the registrant were deemed to be shares of common stock held by affiliates at that date. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of April27, 2011, the registrant had a total of 41,431,541 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE We are filing this Amendment No. 1 (the “Amended Report”) to our Annual Report on Form 10-K for the fiscal year ended December31, 2010 (the “Original Report”) in order to include the information required in Part III of Form 10-K that was previously omitted in reliance on General Instruction G to Form 10-K. General Instruction G permits registrants to incorporate by reference certain information from a definitive proxy statement filed within 120 days after the end of the registrant’s fiscal year, or to include such information in an amendment to its Form 10-K filed within such 120-day period. The Company is filing the Amended Report because the definitive proxy statement for the Company’s annual meeting in 2011 will not be filed 120 days after the end of the Company’s fiscal year. As required by the rules of the Securities and Exchange Commission (the “SEC”), this Amended Report includes new certifications of our principal executive officer and principal financial officer, as set forth in Exhibits31.3 and 31.4 to this Amended Report. Except for those Items as expressly set forth above, this Amended Report continues to speak as of the date of the Original Report, and the Company has not updated the financial disclosures or any other disclosures contained therein to reflect events that have occurred subsequent to the filing of the Original Report. Accordingly, this Amended Report should be read in conjunction with the Original Report and the Company’s other filings made with the SEC subsequent to the filing of the Original Report. TABLE OF CONTENTS Page FORWARD LOOKING STATEMENTS 1 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 2 ITEM 11. Executive Compensation 6 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 11 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 13 ITEM 14. Principal Accountant Fees and Services 14 PART IV ITEM 15. Exhibits and Financial Statement Schedules 15 SIGNATURES 19 EXHIBIT INDEX 20 Table of Contents FORWARD LOOKING STATEMENTS Information included in this Form 10-K/A may contain forward-looking statements. Except for the historical information contained in this discussion of the business and the discussion and analysis of financial condition and results of operations, the matters discussed herein are forward looking statements. These forward looking statements include but are not limited to the Company’s plans for sales growth and expectations of gross margin, expenses, new product introduction, and the Company’s liquidity and capital needs. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. In addition to the risks and uncertainties described in “Risk Factors” in the Original Report, these risks and uncertainties may include consumer trends, business cycles, scientific developments, changes in governmental policy and regulation, currency fluctuations, economic trends in the United States and inflation. Forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 1 Table of Contents PART III Item 10.Directors, Executive Officers and Corporate Governance Set forth below is certain information regarding our directors and executive officers, as well as certain additional officers of our Company: Name Age Position Alnoor Shivji 54 Chief Executive Officer, President and Chairman of the Board Robert Coradini 51 Director Dr.Robert J. Hariri 52 Director Dr.R. Dean Hautamaki 48 Director Makoto Kaneshiro 52 Director Joel Kanter 54 Director Dr.Timothy Triche 66 Director Mona Chadha 51 Chief Operating Officer, Executive Vice President, Marketing and Business Development and Secretary Donald Huffman 64 Chief Financial Officer David Gelfand 66 Chief Scientific Officer Janet Lankard 52 Senior Vice President, Worldwide Sales and Support Our bylaws provide that our Board will consist of between one and fifteen members, with the number of directors determined from time to time by our Board. The number of directors is currently set at seven. Our directors hold office for one-year terms until the earlier of their death, resignation or removal or until their successors have been elected and qualified. Any vacancies occurring in the Board between annual meetings may be filled by the vote a majority of the remaining directors. Our officers are appointed by the Board of Directors and serve at the discretion of the Board. There are no family relationships among our directors and executive officers. None of our above-listed executive officers and directors has been convicted in any criminal proceeding during the past five years or has been a party to any judicial or administrative proceeding during the past five years that resulted in a judgment, decree or final order enjoining him or her from future violations of, or prohibiting activities subject to, federal or state securities laws or a finding of any violation of federal of state securities laws or commodities laws. Similarly, no bankruptcy petitions have been filed by or against any business or property of any of our directors or executive officers, nor has a bankruptcy petition been filed against a partnership or business association in which these persons were general partners or executive officers. Directors and Executive Officers Alnoor Shivji, Chief Executive Officer, President and Chairman of the Board.Mr.Shivji is a co-founder of WaferGen and has served as its Chief Executive Officer and President since April1, 2003, and as Chairman of the Board since October2002. Between December2003 and July2006, he was also the Investment Director at VPSA, Inc. in Paris, France, and between October2001 and February2002, he was the President and Chief Executive Officer of Redwave Networks, Inc. From April2001 to August2001, Mr.Shivji was President of Metro Switching Division of Ciena Corp. Between August1998 and March2001, he was the Founder, President and Chief Executive Officer of Cyras SysteMs. He co-founded Fiberlane Communications, Inc. and was President of Fiberlane Communications (Canada), Inc. from December1996 to April1998. Mr.Shivji also co-founded Osiware, an enterprise software company sold to Infonet Services Corporation, which was later bought by BT Group plc. Currently, he is a General Partner with Global Asset Capital, a venture capital firm with which he has been associated since March2002, and has a long history advising and investing in Silicon Valley startups. Mr.Shivji has a BS degree from University of British Columbia. Robert Coradini, Director.Mr.Coradini has served as our director since October2009. He has over twenty years of experience in the healthcare industry and has focused on turnarounds, mergers & acquisitions and building global businesses. Mr.Coradini has served as a chief executive and company president for various subsidiaries of the Johnson & Johnson Company since 1996, including service as President, New Ventures of Johnson & Johnson Consumer Group of Companies from 2005 until May2009, service as World Wide President of Cardiovation/Ethicon from 2003 until 2005, service as President of LifeScan from 2000 to 2003 and as President of Cordis Endovascular from 1997 through 1999. Mr.Coradini was also head of Business Development for Johnson & Johnson Medical Devices & Diagnostic group from 1999 through 2000. Prior to joining Johnson & Johnson, Mr.Coradini was business manager for GE Medical Systems, Inc. Mr.Coradini has his MBA with a concentration in Finance, Marketing & International Business from Columbia University Graduate School of Business and a B.A. in Biology & Economics with High Distinctions from the University of Rochester. 2 Table of Contents Dr.Robert J. Hariri,Director.Dr.Hariri has served as our director since May2009. He has served as the chief executive officer of Celgene Cellular Therapeutics, a division of Celgene Corporation, since 2005. Prior to joining Celgene Cellular Therapeutics as president in 2002, Dr.Hariri was founder, chairman and chief scientific officer at Anthrogenesis Corporation/LIFEBANK, Inc., a privately held biomedical technology and service corporation involved in the area of human stem cell therapeutics, which was acquired by Celgene in 2002. He has also served as co-founder, vice chairman and chief scientific officer of Neurodynamics, a privately held medical device and technology corporation. Dr.Hariri has also held key academic positions at Weill Medical College of Cornell University and the Cornell University Graduate School of Medical Science, including serving as the director of the Center for Trauma Research. Dr.Hariri also sits on the boards of ImmuneRegen, Semorex and Rocket Racing, Inc., is a member of the board of visitors of the Columbia University Fu Foundation School of Engineering and Applied Sciences and the Science and Technology Council of the Columbia University College of Physicians and Surgeons, and is a member of the scientific advisory board for the Archon X Prize for Genomics, which is awarded by the X Prize Foundation. Dr.R. Dean Hautamaki, Director.Dr.Hautamaki has served as our director since May2007. Dr.Hautamaki is a practicing physician and since January2005 has been the Assistant Clinical Professor of Medicine at the Florida State University College of Medicine in Tallahassee, Florida. From September2003 to December2005, Dr.Hautamaki was the Chairman of the Department of Medicine at Sarasota Memorial Hospital in Sarasota, Florida. From September1997 through December2005, he was a partner at Lung Associates of Sarasota in Sarasota, Florida. Dr.Hautamaki has authored over 12 papers and presented in several conferences. Makoto Kaneshiro, Director.Mr.Kaneshiro has served as our director since March2005. Mr.Kaneshiro is a founding member of Genetic Devices, Co., Ltd. in Japan and prior to that was the Executive Director of Overseas Investment for CSK Venture Capital Co., Ltd., where he had been since 2001. Previously, Mr.Kaneshiro was Executive Vice President of Sega.com and Sega of America. Before Sega, he was a member of the business development and corporate planning team of Sony Corporation of America. From 2003 to 2004, Mr.Kaneshiro was a member of the Board of Directors of Sega Corporation which was a publicly traded company in Japan. He holds an MBA from Yale University. Joel Kanter, Director.Joel Kanter has served as our director since June2007. He has been in the financial services industry for over three decades and has focused on providing equity and bridge financing to small and mid-size companies and institutional financing to mature enterprises. He has served as President of Windy City, Inc., a privately held investment firm, and as the Chief Executive Officer and President of Walnut Financial Services, Inc., a publicly traded company. Mr.Kanter currently serves on the Board of Directors of several public companies, including Magna-Lab, Inc., Medgenics, Inc., and Vyteris, Inc., as well as a number of private concerns. Mr.Kanter has a B.A. in Political Science and a B.S. in Psychology from Tulane University. Dr.Timothy Triche, Director.Dr.Triche has served as our director since February2011. Dr.Triche also serves on our Scientific Advisory Board, which he joined in June2010. Dr.Triche serves as director of the Center of Personalized Medicine at the University of Southern California. From July1988 to July2010, Dr.Triche was the Chair of Pathology at the Children’s Hospital Los Angeles, California. Dr.Triche serves as Chairman of the Board of Directors of Genome DX and Novelix, and serves on the Board of Directors of LTC and NanoValent. Dr.Triche has an A.B. degree in physics and biology from Cornell University and an M.D. and Ph. D. in medicine from Tulane University Medical Center. Mona Chadha, Executive Vice President of Marketing and Business Development, Chief Operating Officer and Secretary.Ms.Chadha joined us in 2006 as Vice President, Marketing and Business Development and was promoted to Chief Operating Officer in February2010. Ms.Chadha has over 15 years of experience in global product commercialization for leading biotechnology companies. From July2003 through July2006, she was the Associate Director of Technology Marketing at Nektar Therapeutics, where she led the company’s repositioning and branding efforts and co-marketing of inhaled insulin. She spent nine years with Applied Biosystems Group (Applera Corporation), from 1993 through 2001, in multiple top tier jobs, including Product Manager, Senior Product Manager and Product Line Manager. Before joining Applied Biosystems, she was with CLONTECH Laboratories, Inc. during 1992 and 1993 as product manager and worked between 1988 and 1992 at Pharmacia LKB Biotechnology, Inc. as a Technical Specialist and Marketing Applications Specialist. She holds a double Masters degree in Cell Biology and Anatomy from Columbia University and Microbiology from India. She also completed the Executive Marketing Management Certificate Program at Stanford University. 3 Table of Contents Donald Huffman, Chief Financial Officer.Mr.Huffman has served as our Chief Financial Officer since September2010.Mr. Huffman brings more than 30 years of corporate development and senior financial management experience to WaferGen.Prior to joining the Company, Mr. Huffman served from October2008 until September2010 as the chief financial officer of Asante Solutions, Inc., a late stage start-up medical device company.From July2006 to October2008, he served as chief financial officer of Guava Technologies, Inc. (now a unit of Merck), a medical technology company with domestic and international operations.From October2004 to July2006, he served as chief financial officer and principal of Sanderling Ventures, a $900 million biomedical venture capital firm.He also served as chief financial officer of EndoSonics Corporation (now Volcano Corporation) from 1995 to 1998, a manufacturer of medical devices for cardiology, where he assisted in completing a successful follow-on public offering; the acquisition of another public device company to broaden the product line; and the IPO spinoff of a subsidiary.Mr. Huffman received his B.S. from Pennsylvania State University and his M.B.A. in Finance and Accounting from the State University of New York at Buffalo. He also completed the Financial Management Program at the Stanford University Graduate School of Business. Other Officers David Gelfand, Chief Scientific Officer.Dr.Gelfand joined us in 2007 as Chief Scientific Officer. Between October2005 and August2006, Dr.Gelfand worked as a consultant in the fields of molecular diagnostics, nucleic acid amplification, DNA sequencing and genotyping. From December1991 to October2005, Dr.Gelfand worked for Roche Molecular Systems, Inc., performing in vitro molecular diagnostics tests, discovery research and development for molecular research reagents. While at Roche Molecular Systems, Inc., Dr.Gelfand was vice president of the discovery research division and a director of the program in core research where he was also recognized for his leading role in the emergence and evolution of DNA sequencing. He received his Ph.D. in Biology from University of California, San Diego. Dr.Gelfand is one of the pioneers of PCR having helped develop the technique while at Cetus Corporation in the 1980s. Dr.Gelfand holds 50 patents and in 1990, was the recipient of the US Distinguished Inventor Award for Taq DNA Polymerase. Janet Lankard, Senior Vice President, Worldwide Sales and Support.Ms.Lankard joined us in 2010 with more than 20 years of award-winning sales and executive management experience from several biotechnology companies where she was recognized for her outstanding achievements, including sales of PCR and other gene analysis technologies. Most recently at VisEn Medical Inc., where she served as Vice President Sales and Technical Collaborations, Janet executed global sales, business development and the promotional strategy for commercialization and launch of a proprietary molecular tomography system. Prior to VisEn, at Applied Biosystems (now Life Technologies), she was recognized as National Sales Professional of the year and overachieved quota seven consecutive years, including sales of Real-Time PCR instrumentation and assays. During her years at Affymetrix, a microarray manufacturer, she was recognized as Regional Sales Director of the year while building the commercial sales force for most of the U.S. and Western Canada. She also served as Vice President Sales and Technical Support at Quantum Dot Inc., where she created pricing strategy, profit margin structure and a customer marketing campaign for the company’s gene expression assay and instrument launch into the pharmaceutical compound screening market. Ms.Lankard has a BS, Biochemistry, from California Polytechnic University. Committees We have three standing committees of the Board of Directors: the Audit Committee; the Nominating and Corporate Governance Committee; and the Compensation Committee. Audit Committee Our Audit Committee is authorized by the Board of Directors to, without limitation: approve the firm to be engaged as our independent registered public accounting firm for the next fiscal year; review with our independent registered public accounting firm the scope and results of their audit and any related management letter; consult with our independent registered public accounting firm and our management with regard to our accounting methods and adequacy of our internal controls over financial reporting; approve the professional services rendered by our independent registered public accounting firm; review the independence, management consulting services and fees of our independent registered public accounting firm; inquire about significant risks or exposures and methods to minimize such risk; ensure effective use of audit resources; and prepare and supervise the SEC reporting requirements. The Board of Directors has adopted an Audit Committee Charter, a copy of which is on our website. Our Audit Committee currently consists of Dr.Hautamaki and Mr.Kanter (Chairman). In addition, the Board of Directors has concluded that Mr.Kanter meets the definition of “audit committee financial expert”as such term is defined by SEC rules. 4 Table of Contents Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee of the Board of Directors is appointed by the Board (i) to oversee the selection of new directors, (ii) to oversee the function of the Board in its committees, and (iii) to evaluate the Board’s performance as well as the relationship between the Board and the Company’s management. The Board of Directors has adopted a Nominating and Corporate Governance Committee Charter, a copy of which is available on our website. The Nominating and Corporate Governance Committee considers several factors in evaluating candidates for nomination to the Board of Directors, including the candidate’s knowledge of the Company and its business, the candidate’s business experience and credentials, and whether the candidate would represent the interests of all the Company’s stockholders as opposed to a specific group of stockholders. The Nominating and Corporate Governance Committee currently consists of Mr.Coradini, Dr.Hariri (Chairman), Dr.Hautamaki, Mr.Kaneshiro and Mr.Kanter. Compensation Committee Our Compensation Committee assists the Board of Directors in discharging its responsibilities relating to compensation of our executive officers and directors. Our Compensation Committee, among other things, (a) reviews and approves the Company’s compensation programs and arrangements, (b) determines the objectives of our executive officer compensation programs, (c) ensures appropriate corporate performance measures and goals regarding executive officer compensation are set and determine the extent to which they are achieved and any related compensation earned, and (d) monitors the administration of the Company’s incentive-compensation plans and equity-based plans as in effect and as adopted from time to time by the Board. The Board of Directors has adopted a Compensation Committee Charter, a copy of which is available on our website. The Compensation Committee currently consists of Mr.Coradini, Dr.Hariri, Mr.Kaneshiro and Mr.Kanter (Chairman). Nomination of Directors There have been no material changes to the procedures by which security holders may recommend nominees to our Board of Directors implemented since the filing of our Proxy Statement for our 2010 Annual Meeting of Stockholders. Section 16(a) Beneficial Ownership Reporting Compliance Based solely upon a review of Forms 3 and 4 and amendments thereto furnished to the Company under Rule 16a-3(e) under the Exchange Act during its most recent fiscal year and Forms 5 and amendments thereto furnished to the Company with respect to its most recent fiscal year, no person who, at any time during the fiscal year, was a director, officer, beneficial owner of more than ten percent of the Company’s Common Stock, or any other person known to the Company to be subject to Section 16 of the Exchange Act with respect to the Company, failed to file on a timely basis reports required by Section 16(a) of the Exchange Act during the most recent fiscal year. Code of Ethics Our Company’s Board of Directors has adopted a Code of Business Conduct and Ethics that applies to, among other persons, our Company’s principal executive officer and principal financial officer, as well as persons performing similar functions. As adopted, our Code of Business Conduct and Ethics set forth written standards that are designed to deter wrongdoing and promote: honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; full, fair, accurate, timely, and understandable disclosure in report and document that we file with, or submit to, the Security and Exchange Commission and in other public communications made by us; compliance with applicable government laws, rules and regulations; the prompt internal reporting of violations of Code of Business Conduct and Ethics to an appropriate person or persons identified in the Code of Business Conduct and Ethics; and accountability for adherence to the Code of Business Conduct and Ethics. 5 Table of Contents Our Code of Business Conduct and Ethics requires, among other things, that all of our Company’s personnel shall be accorded full access to our Chief Compliance Officer with respect to any matter which may arise relating to the Code of Business Conduct and Ethics. Further, all of our Company’s personnel are to be accorded full access to our Company’s Board of Directors if any such matter involves an alleged breach of the Code of Business Conduct and Ethics by our president, secretary, and chief financial officer. In addition, our Code of Business Conduct and Ethics emphasizes that all employees, and particularly managers and/or supervisors, have a responsibility for maintaining financial integrity within our Company, consistent with generally accepted accounting principles, and federal, provincial and state security laws. Any employee who become aware of any incident involving financial or accounting manipulation or other irregularities, whether by witnessing the incident or being told of it, must report it to his or her immediate supervisor or to our Company’s president, secretary, or chief financial officer. If the incident involves an alleged breach of the Code of Business Conduct and Ethics by the president, secretary, or chief financial officer, the incident must be reported to the Audit Committee. Any failure to report such inappropriate or irregular conduct of other is to be treated as a severe disciplinary matter. It is against our Company policy to retaliate against any individual who reports in good faith the violation or potential violation of our Company’s Code of Business Conduct and Ethics by another. Our Code of Business Conduct and Ethics is available on our website, www.wafergen.com. Item 11.Executive Compensation The following table summarizes all compensation recorded by us in each of fiscal year 2010 and 2009 for our principal executive officer and our two most highly compensated executive officers other than our principal executive officer, each of whom was serving as an executive officer at the end of fiscal year 2010. Such officers are referred to herein as our “Named Executive Officers.” AllOther Fiscal Salary Bonus OptionAwards Compensation Total Name and Principal Position Year Alnoor Shivji $ $ — $ — $ — $ Chairman, President and Chief Executive Officer $ $ — $ — $ — $ Mona Chadha $ $ — $ — $ — $ Chief Operating Officer and Executive Vice President of Marketing and Business Development and Secretary $ $ — $ $ — $ Donald Huffman $ $ — $ $ — $ Chief Financial Officer $ — $ — $ — $ — $ — Such officer became a Section 16B officer on March20, 2009, and an annual salary of $225,000 commenced on that date pursuant to such executive officer’s employment agreement with the Company. Such officer became a Section 16B officer when his employment commenced on September13, 2010, and an annual salary of $225,000 commenced on that date pursuant to such executive officer’s employment agreement with the Company. Amounts in this column reflect the aggregate grant date fair value of stock awards granted in the fiscal year computed in accordance with FASB ASC Topic 718 (rather than the dollar amount recognized for financial statement purposes for the fiscal year), excluding the impact of estimated forfeitures related to service-based vesting conditions, as previously required. For more information, see Note 2, “Summary of Significant Accounting PoliciesStock-Based Compensation” and Note 7, “Stock Awards” to the Financial Statements contained in Item 8 in the Original Report. 6 Table of Contents Outstanding Equity Awards at Fiscal Year-End 2010 Numberof Numberof Securities Securities Underlying Underlying Option Unexercised Unexercised Exercise Option Options Options Price Expiration Name Exercisable(#) Unexercisable(#) Date Alnoor Shivji $ 5/31/2017 $ 4/17/2018 $ 9/30/2015 $ 10/24/2015 Mona Chadha — $ 7/1/2016 $ 4/17/2018 $ 9/30/2015 $ 10/24/2015 $ 3/20/2016 Donald Huffman — $ 9/13/17 Option to purchase shares of our common stock at an exercise price of $1.50 per share granted on May31, 2007, which option vests in equal monthly installments over four years and expires 10 years after the date of grant. Option to purchase shares of our common stock at an exercise price of $1.95 per share granted on April17, 2008, which option vests with respect to the first 25% of the shares when the optionee completes 12 months of continuous service after the vesting start date, and with respect to an additional 1/48th of the shares when the optionee completes each full month of continuous service thereafter, and expires 10 years after the date of grant. Option to purchase shares of our common stock at an exercise price of $1.35 per share granted on September30, 2008, which option vests with respect to the first 25% of the shares when the optionee completes 12 months of continuous services after the vesting start date, and with respect to an additional 1/48th of the shares when optionee completes each full month of continuous service thereafter, and expires 7 years after the date of grant. Option to purchase shares of our common stock at an exercise price of $1.00 per share granted on October24, 2008, which option vests with respect to the first 25% of the shares when the optionee completes 12 months of continuous service after the vesting start date, and with respect to an additional 1/48th of the shares when optionee completes each full month of continuous service thereafter, and expires 7 years after the date of grant. Option to purchase shares of our common stock at an exercise price of $0.15 per share granted on July1, 2006, which option vests with respect to the first 25% of the shares when the optionee completes 12 months of continuous service after the vesting start date, and with respect to an additional 1/48th of the shares when the optionee completes each full month of continuous service thereafter, and expires 10 years after the date of grant. Option to purchase our common stock at an exercise price of $1.10 per share granted on March20, 2009, which option vests with respect to the first 25% of the shares when the optionee completes 12 months of continuous service after the vesting start date, and with respect to an additional 1/48th of the shares when optionee completes each full month of continuous service thereafter, and expires 7 years after the date of grant. Option to purchase shares of our common stock at an exercise price of $1.56 per share granted on September13, 2010, which option vests with respect to the first 25% of the shares when the optionee completes 12 months of continuous service after the vesting start date, and with respect to an additional 1/48th of the shares when the optionee completes each full month of continuous service thereafter, and expires 7 years after the date of grant. Employment Agreements Alnoor Shivji We have entered into an employment agreement with Alnoor Shivji to serve as our Chairman and Chief Executive Officer, for renewable one year terms. Pursuant to this employment agreement, Mr.Shivji is entitled to receive an annual base salary of $250,000, subject to annual reviews by our Compensation Committee. Mr.Shivji is also entitled to a performance-based bonus of up to 25% of his salary. Upon execution of his employment agreement, we granted Mr.Shivji an option to purchase 7 Table of Contents 166,666 shares of our common stock at an exercise price of $1.50 per share, which option shall vest in equal monthly installments over four years. If we terminate Mr.Shivji’s employment without cause or if Mr.Shivji resigns for good reason, we will pay Mr.Shivji his then current annual base salary for one year, payable in accordance with standard payroll procedures, any earned but unpaid base salary, any unpaid pro rata annual bonus and any amounts necessary to reimburse Mr.Shivji for employment-related expenses and for unused, but accrued, vacation days. Our failure to renew this agreement for any subsequent one-year term shall be deemed to be a termination without cause. This agreement prohibits Mr.Shivji from competing with us for the greater of (i) one year after the termination of his employment or (ii) the length of time Mr.Shivji receives severance payments from us. On January16, 2009, Mr.Shivji agreed in a letter agreement with the Company to reduce his base salary by 15% from $262,500 to $223,125. The letter agreement confirms the prior salary reduction that was voluntarily agreed to by this officer effective as of November1, 2008. The letter agreement provides that the base salary will return to its prior level in the event that the Company raises $5 million in gross proceeds from the sale of its securities in one or more financings on or prior to March20, 2009 (excluding any gross proceeds received in connection with any financings completed by the Company’s Malaysian subsidiary), or the Company raises after March30, 2009 funds sufficient to finance the Company’s operations at its then-current burn rate for an additional nine months after the closing of such financing. Mona Chadha On November10, 2009, we entered into an employment agreement with Mona Chadha to serve as our Executive Vice President of Marketing and Business Development and Interim Chief Operating Officer. Ms.Chadha’s employment with the Company will be “at will” at all times. Pursuant to this employment agreement, Ms.Chadha is entitled to receive an annual base salary of $225,000, subject to annual reviews by our Compensation Committee. Ms.Chadha is also entitled to a performance-based bonus of up to 40% of her salary. In addition, with respect to fiscal year 2009 only, Ms.Chadha received the following supplemental payments: (i) upon execution of the employment agreement, $16,575.71, and (ii) $16,575.71 when the Company paid its December15, 2009, regular payroll. These additional payments are, in the aggregate, equal to the difference between the base salary rate above and the salary payments received by Ms.Chadha for the period from March20, 2009 (the date she was appointed as the Company’s Interim Chief Operating Officer) through October29, 2009. If we terminate Ms.Chadha’s employment without cause or if Ms.Chadha resigns for good reason, (a) we will pay Ms.Chadha her then current annual base salary for (i) one year if the termination occurs prior to October30, 2010, or within 12 months after the completion of a change of control of the Company, or (ii) six months otherwise, in each case payable in accordance with standard payroll procedures (or in a lump sum if the termination occurs within 12 months after the completion of a change of control), and (b) any earned but unpaid base salary, a prorated portion of her annual bonus and reimbursement for employment-related expenses and for unused, but accrued, vacation days. Receipt of salary continuation severance payments is conditioned on Ms.Chadha’s not competing with us during the period of the payments. Donald Huffman On September3, 2010, we entered into an employment agreement with Donald Huffman to serve as our Chief Financial Officer. Pursuant to this employment agreement, Mr.Huffman is entitled to receive an annual base salary of $225,000, subject to reviews by our Compensation Committee. Mr.Huffman is also entitled to receive a performance-based bonus of up to 40% of his salary. 8 Table of Contents Director Compensation The table below summarizes the compensation paid by the Company to non-employee directors for the fiscal year ended December31, 2010. (a) (b) (c) (d) (e) (f) (g) (h) Changein Pension Fees Valueand Earned Non-Equity Nonqualified orPaid Incentive Deferred In Stock Option Plan Compensation AllOther Cash Awards Awards Compensation Earnings Compensation Total Name Makoto Kaneshiro $ $ $ $
